Citation Nr: 0735804	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	GREGORY D. KEENUM, P. A.


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972  to August 
1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for hepatitis C.  
Review of the medical evidence of record reveals references 
to laboratory examinations positive for Hepatitis C.  
However, no laboratory test results for Hepatitis C are of 
record.  Since the veteran alleges his hepatitis C is due to 
risk factors during active service, he is to be afforded a VA 
examination and opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  A November 2004 VA examination was conducted 
without access to the claims file and no opinion was offered.  
The Board finds such examination is not sufficient and a 
medical examination and opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1. Issue the veteran proper notice of the 
information or evidence needed to 
establish the claim on appeal; include 
the regulations regarding disability 
rating and/or effective date pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Schedule the veteran for an infectious 
disease VA examination. 
 
a) The examiner is to obtain a complete 
history of the veteran's exposure to 
hepatitis C risk factors.  Specifically 
the examiner is to inquire as to the 
details regarding the veteran's pre-
service duties at Gilmore Hospital, risk 
factors during service including the 
frequency of utilizing shared razor 
blades, the number of immunizations 
administered by jet airgun during active 
service, and his sexual activity among 
other risk factors.  The reviewer must 
list and discuss all documented risk 
factors for the appellant; the reviewer 
should rank in order the documented risk 
factors relative to the probability that 
any current confirmed Hepatitis C 
infection is etiologically related to the 
risk factor.  

b) The examiner is to provide an opinion 
as to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that any currently documented 
Hepatitis C is related to the appellant's 
period of military service from December 
1972  to August 1974.  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



